JAMES E. JOHNSON                             THE CITY OF NEW YORK                                    PETER W. BROCKER
Corporation Counsel                                                                            Assistant Corporation Counsel
                                            LAW DEPARTMENT                                            Phone: (212) 356-2332
                                                                                                         Fax: (212) 356-3509
                                                100 CHURCH STREET                                      pbrocker@law.nyc.gov
                                                NEW YORK, NY 10007



                                                                           January 13, 2021

        BY ECF
        Honorable Colleen McMahon, U.S.D.J.
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

                 Re:    Esmeralda Rodriguez v. City of New York, et al.
                        20 Civ. 4626 (CM)

        Your Honor:

                        I am a Senior Counsel in the office of James E. Johnson, Corporation Counsel of
        the City of New York, attorney for defendants the City of New York (“City”), Police Officer
        Shanee Hansler and Police Officer David Callan in the above-referenced matter. I write on
        behalf of all parties in that matter to inform the Court that the parties have reached a settlement
        in principle. The parties will file a stipulation of discontinuance as soon as practicable.



                                                                     Respectfully submitted,

                                                                     Peter W. Brocker /s//
                                                                     Peter W. Brocker
                                                                     Assistant Corporation Counsel


        cc:      All Attorneys of Record (Via ECF)
